



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ifejika, 2013 ONCA 531

DATE: 20130830

DOCKET: C55968

Doherty, Rosenberg and Tulloch JJ.A.

Her Majesty the Queen

Respondent

and

Juliet Ifejika

Appellant

Ingrid Grant, for the appellant

Erin K. Carley, for the respondent

Heard:  August 13, 2013

On appeal from the conviction entered by Justice R. Reid
    of the Superior Court of Justice, dated October 19, 2011 and the sentence
    imposed on January 20, 2012.

ENDORSEMENT

[1]

The appellant was self-represented on appeal.  Duty counsel made
    careful submissions on her behalf.  Those submissions caused us to reserve
    judgment.  Upon further review, we are satisfied that the appeal must be
    dismissed.

[2]

The appellant was charged with importing heroin into Canada.  The case
    turned on whether the Crown could prove beyond a reasonable doubt that the
    appellant knew there was heroin in the package when she took delivery from the
    police officer posing as a courier for a delivery service.

[3]

The trial judge gave thorough reasons for rejecting the appellants
    evidence that she did not know the package contained heroin and she took delivery
    of it as a favour for a friend.  The trial judges reasons in this respect are
    unimpeachable.  Of course, mere disbelief of the appellant cannot justify a conviction.

[4]

It is not entirely clear whether the trial judge convicted on the basis
    that the appellant actually knew that there was heroin in the package or on the
    basis that she was wilfully blind to that fact.  Either would suffice in law.

[5]

On the trial judges factual findings, there was ample reason for the
    appellant to be very suspicious of the contents of the package.  First, and
    perhaps more importantly, the package was addressed to the appellant, although
    her last name was misspelled.  Surely, the appellant, who claimed she had
    nothing to do with the package and was picking it up as a favour for a friend,
    would be suspicious, unless of course she knew the contents, when she saw that
    the package was addressed to her.

[6]

In addition to the labelling of the package, there was also evidence
    that the appellant attended to pick up the package on two separate occasions. 
    While she offered an explanation for the intended recipients inability to pick
    up the package on the first occasion, she had no explanation for her
    willingness to attend on the second occasion.  This conduct seems inconsistent
    with someone who is merely doing a friend a favour.

[7]

Finally, the appellant did not put her own address on the document she
    signed acknowledging receipt of the package.  Again, this conduct is consistent
    with at least knowledge that the package contained contraband of some sort.

[8]

On the entirety of the evidence, it was open to the trial judge to
    conclude that the appellant knew that the package contained narcotics, or that
    she was wilfully blind as to the contents of the package.

[9]

The conviction appeal must be dismissed.

[10]

The
    appellant received a seven-year sentence.  Given the drug involved, heroin, the
    amount imported, 500 grams, and the controlling case law, we cannot say that
    the sentence was unfit.

[11]

The
    sentence appeal is dismissed.


